Citation Nr: 0723274	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  03-11 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for residuals of a back 
injury at D4-D5, with lateral compression and anterior 
displacement of D5 and post-traumatic arthritis (back 
disability), currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1952 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

When this matter was initially before the Board in June 2005, 
the Board denied the veteran's claim for an increased rating 
for a back disability.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which in a November 2006 order, granted the 
parties' joint motion for remand, vacating the Board's June 
2005 decision and remanding the case for compliance with the 
terms of the joint motion.  The Board, accordingly, remanded 
the claim in April 2007. 

In October 2004, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.


FINDINGS OF FACT

1.  The veteran's back disability is productive of limitation 
of function with complaints of chronic pain, but without 
evidence of any disc disease involvement.

2.  The veteran's back disability is not productive of 
demonstrable deformity of a vertebral body.  

CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5235-5243 (2004); 38 C.F.R. 
4.71a, Diagnostic Codes 5285, 5291, 5292 (2002). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a May 2002 letter, the RO satisfied VA's foregoing notice 
requirements such that a reasonable person could be expected 
to understand from the notices what was needed to 
substantiate his claim, and thus the essential fairness of 
the adjudication was not frustrated.  Accordingly, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, No. 04-1009 (U.S. Vet. 
App. Apr. 23, 2007); Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Here, adequate notice was not provided 
to the veteran regarding the fifth element identified by the 
Court in Dingess.  Because the preponderance of the evidence 
is against the veteran's claim, however, the Board finds that 
he has not been prejudiced since any issue as to an 
appropriate effective date is moot.  

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in June 2002, February 2005, and May 2007, he was 
afforded formal VA examinations to assess the severity of his 
back disability.  As such, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced as a result of the 
Board's adjudication of his claim.  

Background

In an August 1955 rating decision, service connection was 
established for the residuals of a back injury at D4-D5.  
Prior to his current claim, the veteran had been evaluated as 
10 percent disabled due to his disability of the dorsal 
spine, the maximum allowed without a showing of ankylosis.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5291, 5288 (2002).  
Following receipt of his current claim, the veteran's 
disability rating was increased to 20 percent, effective from 
April 2002, as analogous to limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.20.

The veteran contends that his service-connected spine 
disability warrants a higher evaluation.  In evaluating 
service-connected disabilities, the Board looks to functional 
impairment.  The Board attempts to determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §§ 4.2, 4.10 
(2006).

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Id.; 38 C.F.R. §§ 4.1, 4.2 
(2004).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Disabilities of the thoracic and lumbar spine are evaluated 
in accordance with VA's Schedule for Rating Disabilities, set 
out at 38 C.F.R. part 4.  In August 2003, amendments were 
made to the criteria used in rating disabilities of the 
spine, to include disabilities of the thoracolumbar spine, 
effective from September 26, 2003.  See Schedule for Rating 
Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The Board will evaluate the veteran's claim under the 
criteria in effect prior to, and since September 2003.  The 
effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) 
(where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the thoracic (dorsal) and lumbar 
spine were evaluated in accordance with the criteria set 
forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5291-92 (2002).  
Evaluations of zero, 10, and 10 percent were assigned for 
slight, moderate, and severe limitation of motion of the 
dorsal spine, and evaluations of 10, 20, and 40 percent were 
assigned for slight, moderate, and severe limitation of 
motion of the lumbar spine, respectively.  

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.17a, Diagnostic 
Code 5295.  A zero percent rating was warranted if the 
condition was manifested by slight subjective symptoms only, 
and a 10 percent rating was warranted if there was 
characteristic pain on motion.  If there was muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in the standing position, a 20 percent rating was 
warranted.  The highest available schedular evaluation, 40 
percent, was warranted where the condition was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Id.

Since September 26, 2003, disabilities of the thoracolumbar 
spine are to be rated under the General Rating Formula for 
Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2006).  Under this rating 
formula, a 20 percent rating is warranted if forward flexion 
of the thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or if the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 
40 percent rating is assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less; or if there is 
favorable ankylosis of the entire thoracolumbar spine.  And, 
a 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  ("Unfavorable ankylosis" 
is defined, in pertinent part, as "a condition in which the 
entire thoracolumbar spine is fixed in flexion or extension" 
and produces various symptoms.  See Id., Note (5).  These 
criteria are to be applied irrespective of whether there are 
symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, Id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine".  68 Fed. 
Reg. at 51,455 (Supplementary Information). 

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).

Analysis

Following a review of the available evidence in this case, 
and the applicable laws and regulations, it is the Board's 
conclusion that the weight of the evidence is against the 
assignment of an evaluation in excess of 20 percent for the 
veteran's back disability, whether under the "old" or 
"new" criteria.  The Board notes that a June 2002 private 
medical record and subsequent VA treatment records reveal 
that the veteran has been diagnosed with cervical spine 
arthritis in addition to his service-connected dorsal spine 
arthritis.  Cervical spine arthritis is not a service 
connected disability, although when it is not possible to 
separate the effects of the service-connected condition from 
a non-service-connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt be resolved in the claimant's favor, 
thus attributing such signs and symptoms to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  

Private and VA medical records, dated from August 2001 to 
January 2003, show that the veteran has consistently 
complained of upper back and neck pain, which has been 
primarily treated with medication.  In July 2002, a VA 
physician noted the veteran had long-standing arthritis of 
the cervical and thoracic spine.  

The veteran has had various radiographic images take of his 
spine.  Imaging of his thoracic spine, taken in June 2002, 
showed anterior and lateral osteophytes in the mid and lower 
thoracic vertebral bodies.  The physician noted appropriate 
alignment of the spine and the previously described fusion of 
T4-5 vertebral bodies.  He found no acute abnormality and 
stated that there was no change compared to an August 2001 
examination.  Imaging of the veteran's cervical spine, taken 
in September 2003, showed that the cervical vertebrae were of 
normal height and alignment; there was minimal degenerative 
spur formation at multiple levels; no pre-vertebral soft 
tissue swelling existed; and there was no radiographic 
evidence of a cervical spine fracture.  

A VA examination was conducted in August 2001. At that time, 
the veteran reported that his back pain was constant, 
localized mostly to the upper thoracic region, and became 
worse with any type of sitting, standing, twisting, or 
lifting.  Range of motion studies were completed with the 
following results:  forward flexion to 130 degrees, extension 
to 10 degrees, bilateral rotation to 25 degrees, and 
bilateral bending to 25 degrees.  The examiner noted that, 
while the cervical spine did not have tenderness to 
palpation, the mid-thoracic region did have minimal 
tenderness, and the veteran's discomfort with range of motion 
was mostly with motions of the upper thoracic spine.  Motor 
examinations showed 5/5 strength in upper extremity muscle 
groups.  X-ray studies of the thoracic spine revealed severe 
arthritis throughout, especially with the loss of disc space 
between T4-5.  

Regarding the lower extremities, the examiner found that 
there was 5/5 strength of the hip abductors, hip adductors, 
and flexors.  There was no clonus or Babinski evident 
bilaterally.  The examiner reported that the veteran's deep 
tendon reflexes were symmetric bilaterally; sensation to 
light touch was intact distally; and bilateral straight leg 
raise was negative.  The examiner diagnosed the veteran as 
having posttraumatic arthritis of the thoracic spine.

A second VA examination was conducted in June 2002.  At that 
time, the veteran reported chronic pain in the upper back, 
which varied in severity.  The examiner noted a satisfactory 
gait pattern and some tenderness to palpation in the mid-
thoracic region.  Range of motion studies were completed with 
the following results:  flexion to 65 degrees, extension to 
20 degrees, bilateral bending to 20 degrees, and no pain on 
range of motion.  X-ray studies of the dorsal spine showed 
osteophytes of thoracic vertebral bodies with fusion of T4 
and T5 vertebral bodies.  The examiner noted that that there 
was no change from the August 2001 examination.  

Regarding the lower extremities, neurological evaluation 
showed 5/5 strength on muscle testing and the examiner noted 
that there were no complaints of back pain.  The report also 
states that reflexes were absent at the knees and ankles; 
sensation to light touch was intact; and the supine straight 
raising exam was negative bilaterally for radicular pain.  
The examiner diagnosed the veteran as having service 
connected residuals of a back injury with lateral compression 
at D4-5 and anterior displacement of D5 with posttraumatic 
arthritis.

A third VA examination was conducted in February 2005.  At 
that time, the veteran reported stiffness in his back and 
constant pain, which had worsened over the past year.  The 
examiner noted a normal gait, normal curvature of the spine, 
and no paraspinal or spinal tenderness.  Range of motion 
studies were completed with the following results:  flexion 
to 45 degrees, extension to 10 degrees, bilateral flexion to 
20 degrees, bilateral rotation to 30 degrees, pain on 
movement and fatigue with repetitive motions.  Motor 
examinations showed 5/5 strength in all muscle groups.  X-ray 
studies of the thoracic spine showed fusion at the T4-5 
region with good alignment and diffuse osteophytes in the 
thoracic spine.  Regarding the lower extremities, the 
examiner found that there was normal sensation; reflexes were 
1+ throughout; and the veteran had a negative bilateral 
straight leg raise.  He diagnosed the veteran as having a 
thoracic compression fracture.  

A fourth VA examination was conducted in May 2007, in 
compliance with the November 2006 Court order and the April 
2007 Board remand.  At that time, the veteran reported 
tolerable, but constant pain; an inability to do any heavy 
lifting, heavy work, or strenuous activities; significant 
limitation of motion after activity; and pain in between his 
shoulder blades in his thoracic spine.  The examiner noted a 
normal gait, the absence of a crutch or assistance device, 
and that the veteran is "somewhat" tender to palpitation 
throughout the thoracic spine.  Range of motion studies were 
completed with the following results:  forward flexion to 50 
degrees, back bend to 10 degrees, lateral bending to 25 
degrees on each side, and rotation to 30 degrees on each 
side.  Moderate discomfort on motion was noted.  

Regarding the lower extremities, the examiner found that 
there was 5/5 strength of the hip flexors, knee flexors, 
extensors, gastrocsoleus, tibilais anterior, and extensor 
hallucis longus.  There were no long track signs, clonus, 
Babinski, or abnormal swelling.  The examiner reported that 
the veteran's reflexes were 1+ and symmetric at the patella 
and heel cord; that he had palpable pulses and that the 
contour of his spine was normal to inspection.  X-ray studies 
showed bridging osteophytes and arthrosis throughout the 
thoracic spine, along with slight accentuation of the 
kyphosis in the upper thoracic spine.  They did not show any 
evidence of a residual fracture deformity.  The examiner 
diagnosed the veteran as having thoracic spondylosis status 
post fracture at the T4 and T5 vertebral level with no 
demonstrable deformity of the T4 or T5 body.

a.  Former Diagnostic Code

With respect to the application of former Diagnostic Codes 
5291 and 5292 (pertaining to limitation of motion in the 
thoracic and lumbar spine), the Board acknowledges that the 
veteran has complained of severe pain in his upper back since 
service.  In the Board's view, given the range of motion 
objectively noted, and in light of the findings indicating 
that he has normal muscle strength and good gait, the overall 
limitation of motion in his dorsal spine (even considering 
pain on use) cannot properly be characterized as analogous to 
"severe" limitation of function of the lumbar spine so as 
to warrant a higher rating under former Diagnostic Code 5292.  
As previously noted, the veteran is already in receipt of 
benefits in excess of the maximum contemplated by the 
schedular criteria used to evaluate limitation of function of 
the dorsal spine.

The Board also finds that the evidence does not support the 
assignment of a higher rating under former Diagnostic Code 
5295 (pertaining to lumbosacral strain).  The record does not 
show that the veteran's disability is manifested by listing 
of the whole spine to the opposite side, a positive 
Goldthwaite's sign, narrowing or irregularity of joint 
spaces, or abnormal mobility on forced motion.  In addition, 
as noted above, the objective evidence shows that the veteran 
is able flex his back to at least 45 degrees and that he can 
lateral tilt to at least 20 degrees bilaterally.  Thus, it 
does not appear that he has "marked" limitation of forward 
bending, or loss of lateral motion.  Under the circumstances, 
the Board cannot conclude that the veteran's dorsal spine 
disability is "severe" so as to warrant the assignment of a 
higher evaluation as analogous to severe lumbosacral strain.

Likewise, the VA examiner in May 2007, specifically noted 
there was no demonstrable deformity of the T4 or T5 body, so 
an additional 10 percent rating under diagnostic Code 5285 is 
not warranted.  Also, since ankylosis is not shown, an 
evaluation under Diagnostic Codes 5286, 5288, or 5289 is not 
warranted.  

b.  Current Diagnostic Code

With respect to current Diagnostic Code 5237 (pertaining to 
lumbosacral strain), the Board acknowledges, as set forth 
previously, that the veteran has complained of limited 
motion, and severe pain, and that there is objective evidence 
of some paraspinal tenderness, limitation of motion, and 
decreased function.  However, as noted above, the objective 
post-service evidence shows that he can flex his back to at 
least 45 degrees, and that it is not ankylosed.  Accordingly, 
there is no basis for assigning a higher rating under the 
"new" criteria.

The Board has considered all other potentially applicable 
diagnostic codes.  Specifically, it must be noted that the 
evidence does not show that the veteran has intervertebral 
disc syndrome (IDS), such as to warrant consideration of his 
disability under the old Diagnostic Code 5293 or the new 
Diagnostic Code 5243.  No medical professional has ever 
diagnosed disc disease, and the findings in the evidence are 
not representative of disc disease (for example, the veteran 
does not complain of symptoms such as numbness or tingling, 
or radiation of pain or other symptoms into the lower 
extremities, and all sensory examinations have been normal 
except for some occasional decreased lower extremity 
reflexes). 

Conclusion

In short, the weight of the evidence is against a disability 
rating in excess of 20 percent for residuals of a back injury 
at D4-D5, with lateral compression and anterior displacement 
of D5 and post-traumatic arthritis.  The Board notes that 
when the preponderance of the evidence is against a claim, 
the doctrine of reasonable doubt is not for application.  See 
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).  
Furthermore, the Board has no reason to doubt that the 
veteran's service-connected dorsal spine disability limits 
his efficiency in certain tasks.  However, the evidence of 
record is not indicative of an exceptional or unusual 
disability picture and is not reflective of any factor that 
takes the veteran outside of the norm.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the veteran's disability picture does not warrant 
referral for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b).


ORDER

An increased rating for residuals of a back injury at D4-D5, 
with lateral compression and anterior displacement of D5 and 
post-traumatic arthritis, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


